Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 19, 20, 22, 25, 26, 28, 31, 32, 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in page 6-8, the applicant asserts that “Applicant respectfully submits that the proposed combination of ABRAHAM, SOHN and BAO do not render claim 16 obvious.” Examiner respectively disagrees. 
The applicant further asserts in page 6 that “Applicant respectfully submits that as the Office Action acknowledges ABRAHAM and SOHN fails to disclose:
“sending, by the beamformer, a frame that carries indication information after sending the NDPA frame and the NDP frame, wherein the indication information indicates a frequency at which a beamformee of the at least two beamformees feeds back channel information.”” Examiner respectively disagrees since as indicated below, ABRAHAM discloses the CSI poll is transmitted after NDPA and NDP to request the CSI feedback in fig. 4, par. 73, 111 and SOHN teaches the feedback poll frame may further include a feedback frame bandwidth indication field indicating a maximum bandwidth through which the second feedback frame is transmitted in par. 17, 120. Therefore, it would have been obvious for one of ordinary skill in the art to implement the CSI poll in ABRAHAM to include a feedback frame bandwidth indication field indicating a maximum bandwidth through which the feedback frame transmitted as in SOHN to teach “sending, by the beamformer, a frame that carries indication information after sending the NDPA frame and the NDP frame, wherein the indication information indicates a frequency at which a beamformee of the at least two beamformees feeds back channel information.” Also as indicated in the office action, the combination ABRAHAM and SOHN would also teach “sending, by a beamformer, a null data packet announcement (NDPA) to at least two beamformees, wherein the NDPA_ frame indicates the at least two beamformees to feed back channel information to the beamformer, and the NDPA frame comprises frame control field, duration field, RA field, TA field, and one or more STA info fields, the STA info field comprises AID field, feedback type field and Ne index field, the STA info field doesn’t comprise bandwidth information that the at least two beamformees feed back channel information.”
Therefore the combination ABRAHAM and SOHN would teach the claims. 
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 20, 22, 26, 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 201202500543) in view of SOHN et al. (US 20130223427).

Regarding claim 16, 22, 28, ABRAHAM et al. (US 201202500543) teaches a method for channel information feedback, comprising: 
sending, by a beamformer, a null data packet announcement (NDPA) frame to at least two beamformees (fig. 4, 5, 7; par. 71, 76, 83, 85, 87, 88, transmitting a NPDA frame to one or more user stations (STAs)), wherein the NDPA frame indicates the at least two beamformees to feed back channel information to the beamformer (par. 71, 72, 109, 127, The NDPA frame 402 may comprise Association Identifiers (AIDs) of the STAs that should transmit computed CSI feedback messages to the AP…A first listed STA within the NDPA frame 402 may transmit CSI Feedback 408 subsequent to a SIFS period after the transmission of the NDP frame 404, as illustrated in FIG. 4), and the NDPA frame comprises a frame control field, an RA field, a TA field, and one or more STA info fields (par. 76, The NDPA frame 422 may comprise one or more of a frame control field 502, a duration field 504, an RA broadcast field 506, a TA field 508, a CSI sequence field 512, an STA information field 514, and a CRC field 516), wherein the one or more STA info fields comprise an AID field (par. 85, STA information 612a may comprise one or more of an AID field 702), a feedback type field (par. 84, STA information 612 may communicate to an STA parameters that the STA may use to report CSI), and an Nc index field (par. 85, 129, 132, Nss sub-field 704 in the STA information 612 is used to determine Nc), and wherein the one or more STA info fields do not comprise bandwidth information that the at least two beamformees feed back channel information (par. 85, STA information 612a may comprise one or more of an AID field 702, an Nss field 704, an Ng field 706, a coefficient field 712, and a codebook field 714, a last SF received field 722, and a last SF stored field 724, which the NDPA does not indicating bandwidth information that is indicated by CSI feedback as in par. 129, 133); 
sending, by the beamformer, a null data packet (NDP) frame to the at least two beamformees (fig. 4, 5, 7; par. 71, 76, 83, 85, 87, 88, An access point (AP) may transmit to one or more user stations (STAs) a Null Data Packet Announcement (NDPA) frame 402 followed by a Null Data Packet (NDP) frame 404 after a Short Inter-Frame Symbol (SIFS) period 406);
sending, by the beamformer, a frame that carries indication information after sending the NDPA frame and the NDP frame, wherein the indication information indicates a format at which a beamformee of the at least two beamformees feeds back channel information (fig. 4, 10, par. 72, 73, 75, 114, the AP may transmit a CSI Poll 412 to request an additional portion of the complete CSI feedback from the first listed STA; par. 111, wherein the indication information indicates a MCS at which a beamformee of the at least two beamformees feeds back channel information);
However, ABRAHAM does not teach wherein the indication information indicates a frequency feeds back channel information;
But, SOHN et al. (US 20130223427) in a similar or same field of endeavor teaches wherein the indication information indicates a frequency at which a beamformee of the at least two beamformees feeds back channel information (par. 17, 120, The feedback poll frame may further include a feedback frame bandwidth indication field indicating a maximum bandwidth through which the second feedback frame is transmitted);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SOHN in the system of ABRAHAM to implement the indication of frequency for feeding back the channel information.
The motivation would have been to acquire channel information in shorted time to optimize the bandwidth usage. 

Regarding claim 20, 26, 32, ABRAHAM et al. (US 201202500543) teaches the method according to claim 16, wherein after sending the frame that carries indication information, the method further comprises: receiving, by the beamformer, the channel information fed back by the at least two beamformees (fig. 4, par. 72, 73, 74, receiving CSI Feedback).

Claims 19, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 20120250543) and SOHN et al. (US 20130223427) as applied to claim 16, 22, 28 above, and further in view of CHOUDHURY et al. (US 20140153415).

Regarding claims 19, 25, 31, ABRAHAM does not teach the method according to claim 16, wherein the at least two beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a beamformee in a different BSS from that of the beamformer.
But, CHOUDHURY teaches wherein the at least two beamformees comprises: a beamformee in one of a same basic service set (BSS) as the beamformer, and a beamformees in a different BSS from that of the beamformer (par. 158, 160, 167, 177, measurement of beacon from other base station in SSID=X, indicating different basic service ID).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by CHOUDHURY in the system of ABRAHAM and SOHN to transmit first channel measurement and second channel measurement.
The motivation would have to been to provide measurement for the associated STA with the associated AP.


Allowable Subject Matter
Claims 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XIA et al. (US 20150295629) teaches NDP from AP1 then NDP from AP2 (fig. 16(c), par. 160, 162); Alternatively, a super MCS may be used that indicates the MCS of each AP in a pre-determined order. In this case, a setup procedure that establishes ordering of the multiple APs may be implemented and the SIG field (containing the super MCS) may be transmitted simultaneously from each AP (par. 142).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/01/2022